Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 11, 2015                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152076(50)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152076
  v                                                          COA: 319475
                                                             Ingham CC: 13-000363-FC
  CONNER CHANNING MCCOWAN,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application for leave to appeal in excess of the page limit restriction is GRANTED.
  The 87-page application submitted on July 30, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 11, 2015